Citation Nr: 0618217	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-04 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a skin condition 
claimed as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO.  

The veteran was scheduled to appear at a personal hearing in 
June 2003 before a Veterans Law Judge but later canceled his 
request and did not reschedule another hearing.  

In January 2004, the Board remanded the veteran's claim for 
additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran, who had active service in the Republic of 
Vietnam, is presumed to have been exposed to herbicides.  

2.  The veteran currently is not shown to have a skin 
condition, to include chloracne, due to the exposure to 
herbicides or other event or incident of his active service.  




CONCLUSION OF LAW

The veteran is not shown to have a skin disability due to the 
exposure to Agent Orange or other disease or injury that was 
incurred in or aggravated by active service or that may be 
presumed to have been incurred due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5107, 7104 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the veteran in a 
VCAA letter issued in September 2001.  The letter predated 
the March 2002 rating decision.  See id.  


The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the veteran of the evidence necessary to 
substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  

In the present appeal, the veteran was issued correspondence 
from VA in January 2004 and July 2005 which outlined the 
types of evidence necessary to establish a disability rating 
and an effective date, as it pertains to his claim.  

To the extent that this notice was inadequate in any respect, 
whether due to substance or timing, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  As discussed hereinbelow service connection 
is not warranted in this matter.  Therefore, any downstream 
questions as to the ratings or effective dates to be assigned 
are effectively rendered moot.  

The Board finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  

There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The RO attempted to obtain all 
evidence identified by the veteran and the veteran has 
indicated he has no additional evidence to submit in support 
of his claim.  

Additionally, the evidence of record contains a VA 
examination performed in January 2004 with regard to his 
claim for a skin disability.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For these reasons, the Board concludes that VA's duties to 
the veteran have been fulfilled with respect to the issue on 
appeal.  


Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service- connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), including chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda.  See 
38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

On report of medical examination at enlistment in February 
1966, the examiner noted no clinical abnormalities or defects 
with regard to the veteran's skin or lymphatics.  The 
veteran's report of medical history at enlistment was also 
negative for any complaints of skin problems.  

The service medical records reflect that the veteran was 
provided with band aids for blisters in July 1966.  

On the report of medical examination at separation in January 
1969, the examiner noted the presence of a tattoo of the 
right arm.  It was noted that the veteran sustained fragment 
wound to the face and hands in the Republic of Vietnam in May 
1968.  

In a July 2005 statement, the veteran reported that he had 
had Agent Orange exposure and had been told by a VA 
healthcare provider that his skin problems were caused by 
Agent Orange exposure.  

The post-service medical records do not show any complaints 
or treatment referable to a skin disorder.  

The Board has reviewed the veteran's VA medical records dated 
from 2001 to 2004.  In a July 2001 Agent Orange note, the 
veteran reported a history of having pruritic welts of the 
ankles, exacerbated by sweating.  It was noted that this 
condition had been ascribed to an allergy and had been 
treated with Benadryl.  An examination of the skin revealed 
no rashes or welts.  The examiner's assessment was that of 
recurrent rashes without evidence of current rash.  

In a May 2003 primary care clinical note, the veteran 
complained of having recurrent rashes with pruritis of the 
lower extremities, controlled with Benadryl.  On examination, 
no skin conditions were reported or diagnosed other than 
hemorrhoids.  The Board notes that the bulk of the VA medical 
records were related to the veteran's hemorrhoidectomies.  

On VA examination in January 2004, the veteran claimed 
exposure to Agent Orange and noted seeking treatment for the 
occasional skin rashes he experienced in Vietnam.  He 
reported that, in 1972, he developed round, red, very 
pruritic, non-oozing, non-crusting skin lesions.  He noted 
that the skin lesions appeared as welts that affected his 
ankles, arms and groin.  

The veteran reported that the lesions persisted for a period 
of a few days and resolved without residual scarring.  The 
veteran added that his last flare-up was a few months before 
and that he self-treated these lesions with Benadryl.  

The VA examiner noted the veteran's reported history of 
welts; however, no lesions were seen on Agent Orange clinical 
examination.  The veteran reported no history of any water 
blisters, pustules, cysts or acneform lesions.  

On examination, the examiner noted the veteran's skin was 
within normal limits.  The examiner observed no signs or 
present or past marks of chloracne or blisters.  

The VA examiner added that, following his review of the 
claims file, he "could not find any signs or any remarks 
stating that the patient would have [had] nor had any skin 
problems during the service years except one note stating 
that he had blisters, no location given, treatment with band 
aids."  

The VA examiner's diagnosis was that of skin examination 
within normal limits with no signs of Chloracne, porphyria 
cutanea tarda, or informa (skin problems associated with 
Agent Orange exposure).  

The Board finds that because the record lacks evidence that 
the veteran suffers from a skin disability, a crucial element 
of service connection has not been fulfilled.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999) (recognizing that in order 
to establish entitlement to service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability).  

The veteran served in the Republic of Vietnam; however, he 
has never been diagnosed with any skin condition.  The 
veteran also has not submitted competent evidence to support 
his assertion of having a skin disability that is due to 
herbicide exposure during that service.  

The Board also has considered the veteran's lay statements to 
the effect that his skin rashes began during his active 
service, but these assertions are not supported by the 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The negative documentary evidence post-service for over 30 
years is more probative than the remote assertions of the 
veteran.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt cannot be resolved in the 
veteran's favor.  



ORDER

Service connection for a skin disorder due to herbicide 
exposure is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


